
	
		II
		112th CONGRESS
		2d Session
		S. 3069
		IN THE SENATE OF THE UNITED STATES
		
			May 9, 2012
			Mr. Wyden introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To reduce temporarily the duty on certain sports footwear
		  valued over $6.50 but not over $12/pair.
	
	
		1.Certain sports footwear
			 valued over $6.50 but not over $12/pair
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Sports footwear with outer soles and uppers of rubber or
						plastics, valued over $6.50 but not over $12/pair, the foregoing not for men
						(provided for in subheading 6402.19.70)47¢/pr. + 10.5%No changeNo changeOn or before
						12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies with respect to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date of the enactment of this Act.
			
